Case 3:1B eu danho- Grade adyrgtanteae det$4/24/19 Page 1lof6 Page ID #136
for the

 

a Southern Nelrich of TLLine if
— D4
Timothy Ls ElKins Ix, 5
Plainti fH, s
V3, ¥ Gil keHonwo, [3-204-smy

Son Fetheree, Warden, Centralia CC. s Amended Coraplaint
Todividually & intheie OFRicia\ > Related to & Severed)

 

Capacities , 5 Crow | ‘ Eliins, mY, Soe \
Defendants . = etal, Cwil kchon do 19-T5-NIR

 

<. Torisdiction & Venue
\ This isadivil action authorized by 4AUS.C. Section (4834.
redress Ye deprivation junder color of state law ) of nidats Secu red
Cc bythe Constitution of the United Stes. The courthag sorisdichon
under 26 USC, Section 1331 & 1343 C4) G), Plainti FE Elkins
seeks dec larato reliet pursuant to 2B USC. Sect ior) ARgO|
and QQ0a. Dai TPE Elkins daims for mjunctive celiel ave,
aurvorized by 2B U.S.C. Section 28838 2A8Y and rule, 63
of the fedora Riles of Cuil Procedures
A. The Scuthern Mehrictof Lilmois san appropricde yenueonday-
ABUS.C. Section 134 Cb) C8 because its where the events
Giving misetothis claim occurred,
3, PlartthFt Timothy W).E1K iNS Or, > 18 and) WAS ok all times muntioned)

herein aprisoner of the Stake of Liinoisinthe castedy oF He Tlihois
Neaartmestt oF Corrections
 

Case 3:

 

 

 

18-cv-02019-GCS Document 37 Filed 04/24/19 Page 2 of6 Page ID #137

ai. defendants

Y. Defend ort Yon Edheree \s Lhe Warden of Control
Correctional Center, 4330 Shottuc Rood ,Gntralia
Tliinoisg b28ol, Heis legally responsible for the opera
ton of Conk vahio. CorvecHonal Cewh ae and fo the wel-
fasce of oll the mates of that prison.

TV. facts
5. On August AQ, AOS T was Wans wed) to Gen-
tyal 1a. Correctional Center for two courtwrits the,
First was on Augusta, AO1B to the macouphn County Tinsis
Courthouse, The, Second) WAS ON August AB, LOIS to the
Madison County Tiimois Courthouse.
6. Centrolia Correctional Center gives their Wmales 3
rolts of tohvey paper” ok the-bea nn ng of the Month to lst
the entire month, Because, LL arrived ox the end of

| themnonth Twas ony, aen \ voll to last ad weeks,

7. Due too bowel ructuce. ond two surquries in 2OOL
thot I olmost died from, Edo not defacote novmal,
Some times Lop once every feu) days and somehmes
L 90 afew times onthe some doy, xX can wok hold rhy
howel moements y this would, he dangerous considering my
past madica| 1sSves,,

6. L have been having \olood in my, steol and) cramps that

Lay being tested forto find ov what iswirong, Some.

Limes Svar MWS Comes our

@)
-
(. /

Case 3:18-cv-02019-GCS Document 37 Filed 04/24/19 Page 30f6 Page ID #138

1, My voll of toliet Carat ror) out on Rugust 27, 20l8,
Durin oO period of 5 dass Lasked the bubble ofCoar
Who 1) mors Wad wrt) the let of the new month
even oud Lexploned dolim aloour iy owe) prdolems
and history, Ne officer would jivemeany ther foxpor and
' = asked alotof them, © Was bold te askalé, » SOL
MRond he said no. T asked the pill lhe nurse be-
Canse X Se Oo partial cl onthe shelf behind her and
She oude ght Vied to meond said she did not have-anty , T
ever sant ¢ eHvest S\ip6 directo) straight to Hho Warden
Ton Fatherer with No vesponses reguarding my bowel past
and present problems. L Was forced te dig ouk dirty face
(9s hock Inmectes goiry home hres) away, to Wipewith
ame every one L asked fy to\ter paper alooutt my bowel
Poptore. ond Swguy ond Thicke L can nerd owe
movements hg hes would respond oy, giving me roliet
Oapor Yuk Yhey LA nist core, One request Z cont to
Jom Cothares the Warten, Was ov) August aS, QOls. On
this request T asked for toliet paper, a fon becouse
Was hot ond explained) my medical stteaton with nove-
SPonse ‘
lo. X told My Mom and sister on the phone what was gotng on,
these calls should) have been recorded) as evidence. On Prugu st
BD, 2018 my sister called springhdd Tdoc officials to try

 

®
Case 3:18-cv-02019-GCS Document 37 Filed 04/24/19 Page 4of6 Page ID #139

and help me but they ached like was vict abig deal,
Wy sister would Kirow exacty what they said, the
before on August a4 201 my Sister Called Centralia
Correc¥onol Center tp “ry to help meget schist paper,
 Sheasked the women on the pronto Speak tothe

Warden: The women sald she wos the warden and would)

Ae carenfit oAer my sister explained wed wos
| happening My sister dich ast Kno the warden was a

. Man,

V, Leal Claim S

11. Nefendank Son Ftharee violated the eign amendynen+ by

acting ith deliberate Wndifference to O-PNSON condition
that deprived the plamtif? oF abasic human need , by Knowing
of ey very Serious medical condition and refusing to provide
tne DloInhFE with doliek Mssue for S days ) Causing in bury

both mental yemorional and most dongevously ) physical,

Pain iy ") abdoman ond \ghood, ty my, stool that is Dgo’ng.

Sve DeSpain v.Ughoff, ai F345 Clo Cir, 2OOl),

DeSpain ond Gillis V. Litecher 468 Bd 4887" Cr
006), ” Prisoners areentitled tp sanitany toli et fuciltes,
basic supplies ond cleaning pvody cls.

@
Case

B:18-cv-02019-GCS Document 37 Filed 04/24/19 Page 5of6 Page ID #140

Vi, & OMI for Relief
Wherefore 1 Plant respect hally POMS hot this
Court enter Tudoment |
\a, Granting plaintitt Th mothy, W.Elkhs on a declaration
Thatthe acts and omissions described herein ylolade, his
rds undar She conshitublon ond laws of the United Stakes )

 

i OW)

(3, Taynehve celieF asking Loc to nok send merto
Controliacr Mend Ce, Sy my safety and. to prevent
(ekaliation , These \ssues are ongoing becouse have
court duces, Comnin AP ound need) protection

14, Growting olainti FF Timerthy W.EIkhs oy. Compensatory
damages in the, amount of 35, 000 against each defendant,
Toiwthy ond severally.

(5, Granting lain PF Timothy iW. Etkhs Jr. puninve damages

| in Vhe amount of \0, 000 against each defendant, Jointly ond
ceuerally,

Ib, Plainhtef Timotiny Wi ElKins Jk. Seeks airy trial on al\ 1SSueS
triable, oy a ry .

(7, Recovery of costs

13, Any adSKona velef Vats court deems yustand propor,

ated March 23, 2014

 

©)
Case 3:18-cv-02019-GCS Document 37 Filed 04/24/19 Page 6of6é Page ID #141

 

Respectfully, Sulomitted) 5
Timothy b), Elkins Tr yaaa
YDITE. 2603 Rd,

Sheridan, IL b055\

Lhoer ead he foregoing come laint and hereby

verity Not Ye matters cbleaed here ly ore Wue 5

. excepr as to matters alased on information and

. beliet, and, as toWose, x believe hen to be we,

of comtify under penalty of per UY that the Foregping
Cc is teucand conech

Executed ot Sheridan , E\lMois on March 23 ; ROUF

/s/ fuw Yh

Timothy LA Eliths Tr.
